DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit.
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2019-187001 filed in Japan on 10/10/2019) required by 37 CFR 1.55 as electronically retrieved on 11/16/2021.
Three Information Disclosure Statements
The three information disclosure statements submitted on 10/06/2020, 02/26/2021 and 07/22/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Page 23, mentions reference sign 10a one time and mentions reference sign 10b three times both are not listed in Figure 7A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, page 13 states, “in which each device chip is supported to the polyester sheet 9” (bolded for emphasis) could benefit from some rephrasing for the purpose of clarity. Similar phrase is present in page 34 stating, “Further, a pushup mechanism 34 for pushing up each device chip supported to the polyester sheet 9 is provided inside the drum 20.” Last similar phrase present in page 36, “the device chips 1c supported to the polyester sheet 9 is increased as depicted in FIG. 10B.”
Appropriate correction is required.


The following title is suggested: 
-- WAFER PROCESSING METHOD INCLUDING UNITING WAFER, RING FRAME AND POLYESTER SHEET NOT USING ADHESIVE LAYER--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being unclear in reciting, “providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame” while also reciting later in claim, “a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward.” (bolded for emphasis) It appears that the first aforementioned limitation is not an option of the “front side” or “back side” if later in the claim the “front side” of the wafer is exposed.  For purpose of examination on the merits the broadest interpretation is adopted such that the wafer may be attached to the ring frame on the front or back side thereby the exposed side of the wafer from the ring frame may be the front or back side.   
Dependent claims 2-9 do not alleviate the indefiniteness issue from claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
	Claim 3 is indefinite by being ambiguous in reciting, “after heating the polyester sheet” because it is unclear if the aforementioned heating is the same or different as the heating already established in the uniting step of parent claim 1. For purpose of examination on the merits both heatings are the same heating step. 
 	Claims 6-7 are indefinite by being ambiguous in reciting, “and the polyester sheet is heated” because it is unclear if the aforementioned heating is the same or different as the heating already established in the uniting step of parent claim 1. For purpose of examination on the merits both heatings are the same heating step. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abatake (PG Pub. No. US 2012/0289028 A1) in view of Kozakai et al. (PG Pub. No. US 2007/0120271 A1) in view of Takeda et al. (PG Pub. No. 2015/0044799 A1) and Hatakeyama et al. (PG Pub. No. US 2010/0267199 A1).
Regarding claim 1, Abatake teaches a wafer processing method (see title) for dividing a wafer along a plurality of division lines (¶ 0025; fig. 3: there are division lines 13 formed on front side of wafer 11) to obtain a plurality of individual device chips (¶ 0025), the division lines being formed on a front side of the wafer (¶ 0025) to thereby define a plurality of separate regions where a plurality of devices are individually formed (i.e., dividing method as per the title), the wafer processing method comprising:
•	a ring frame preparing step of preparing a ring frame (¶ 0025: 'F') having an inside opening for accommodating the wafer (fig. 3: F configured to accommodate wafer 11);
•	a polymer sheet providing step of positioning the wafer in the inside opening of the ring frame (fig. 3: 11 positioned inside the opening of F) and providing a polymer sheet (¶ 0025: T) on a back side or the front side of the wafer and on a back side of the ring frame (fig. 3: T provided on back side of 11 and back side of F);
•	a uniting step of applying a pressure to the polymer sheet (¶ 0025: wafer 11 is held through the adhesive tape T on the chuck table 28 under suction, thereby at least indirectly applying pressure to T equivalent to the pressure disclosed in ¶¶ 0039-0040 of the instant specification) after performing the polymer sheet providing step, 
•	a dividing step of positioning a focal point of a laser beam (¶ 0021: 36) inside the wafer (¶ 0021 & figs. 4-5: beam from 36 focused inside 11), the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line (¶ 0027 & fig. 5: laser beam having a transmission wavelength to the wafer 11 is applied by 36 along division lines 13), thereby forming a modified layer in the wafer along each division line to divide the wafer into the individual device chips (¶¶ 0027, 0041: modified layer 21 formed inside 11 to define individual device chips 23), after performing the uniting step; and
•	a pickup step of heating the polymer sheet in each of the plurality of separate regions corresponding to each device chip (¶ 0039 & figs. 7A-7B: heater lamps 100 heat T in each region corresponding to 23), then picking up each device chip from the polymer sheet after performing the dividing step (¶ 0041: each device chip 23 is picked up by using a pickup apparatus, not shown).
Abatake is silent to:
•	the polymer sheet comprising polyester,
•	the uniting step comprising heating the polyester sheet as applying a pressure to the polyester sheet, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding,
the dividing step forming shield tunnels, and 
the pickup step comprising pushing up each device chip through the polyester sheet.
Kozakai teaches a sheet for manufacturing a semiconductor device for fixing a wafer during a wafer dicing process (¶¶ 0004-0006), the sheet comprising polyester (¶ 0024: composite sheet 3/4/5 comprising polyester portion 3), the sheet configured for thermocompression bonding to a wafer (¶ 0072: 3/4/5 thermocompression bonded to a silicon wafer, corresponding to 11 of Abatake), and remaining bonded to the wafer during a dividing step (¶ 0072: tape fixed to dicing machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Abatake with the thermocompression bonding of Kozakai, as a means to improve yield by optimizing adhesion strength during dicing process and during picking up of the diced chips (Kozakai, ¶ 0002).
Abatake in view of Kozakai is silent to the formation of shield tunnels for dividing. Abatake only teaches of a modified layer for division. 
Takeda mentions in paragraph 0005 and paragraph 0007 that the way in which Abatake uses modified layers leads to slowness of processing when a thicker-type wafer is used. 
Takeda fixes this problem by making shield tunnels that allows division of thicker-type wafers. Refer to Takeda’s entire specification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Abatake and Kozakai with 
Abatake in view of Kozakai in view of Takeda is silent to the pickup step comprising pushing up each device chip through the polyester sheet.
Hatakeyama teaches a method including dividing a wafer bonded to a sheet into individual device chips (¶¶	0024-0026 & figs. 1-3: semiconductor wafer 1, bonded to tape 6, divided into a plurality of semiconductor chips 8 by a stealth dicing process similar to that of Abatake), and a subsequent pickup step of pushing up each device chip through the sheet (¶ 0033 & fig. 4: each device 8 picked up by 12 while pushing the device with needle 10 through sheet 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Abatake and Kozakai and Takeda with the chip pushing of Hatakeyama, as a means to produce a semiconductor chip from a semiconductor wafer at a good yield and configured for subsequent packaging (¶ 0009).
Regarding claim 4, Abatake in view of Kozakai in view of Takeda and Hatakeyama teaches wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips (Abatake, fig. 7B & Hatakeyama, fig. 3).
Regarding claim 5, Abatake in view of Kozakai in view of Takeda and Hatakeyama teaches the wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of 
Regarding claim 8, Abatake in view of Kozakai in view of Takeda and Hatakeyama teaches the wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass (Abatake, ¶ 0020 & Kozakai, ¶ 0008: silicon).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai in view of Takeda and Hatakeyama as applied to claim 1 above, and further in view of Gelorme et al. (PG Pub. No. US 2018/0082959 A1).
Regarding claim 2, Abatake in view of Kozakai in view of Takeda and Hatakeyama teach the wafer processing method according to claim 1, wherein the uniting step includes a step of applying heat to the polyester sheet (Kozakai, ¶ 0072: thermocompression bonding above room temperature), thereby performing the thermocompression bonding.
Abatake in view of Kozakai in view of Takeda and Hatakeyama is silent to the heat application including infrared light.
Gelorme teaches a method of bonding a polyester material (¶ 0043: polyethylene terephthalate) by applying heat from an infrared light source (¶ 0043: IR light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Abatake and Kozakai and Takeda and Hatakeyama with the heat source of Gelorme, as a means to provide a bond having good adhesion properties (Gelorme, ¶ 0043).
s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai in view of Takeda and Hatakeyama as applied to claims 1 and 5 above, and further in view of US 2020/0035559 A1 to Harada et al. (“Harada”).
	Regarding claims 6-7, Kozakai teaches in parent claim 5 of specific types of polyester but does not expressly mention the following claimed temperature ranges. 
	Harada teaches in paragraphs 0008-0009 of a wafer attached to a polyester sheet.  Paragraph 0011 makes clear: 
wherein the polyester sheet is formed of polyethylene terephthalate, and the polyester sheet is heated in the range of 250° C. to 270° C. in the uniting step.
wherein the polyolefin sheet is formed of polyethylene naphthalate, and the polyester sheet is heated in the range of 160° C. to 180° C. in the uniting step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Abatake and Kozakai and Takeda and Hatakeyama with the temperature ranges of Harada in order to bond the dicing sheet with the wafer together into one solid unit using the temperatures of Harada for optimum adhesion.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,037,814 B2 in view of Takeda et al. (PG Pub. No. 2015/0044799 A1). See Chart: 
U.S
U.S.
Application
Patent
17/063819
11,037,814
1
1 + Takeda
2
2
3
3
4
4
5
5
6
6
7
7
8
8


Claim 1 is the same as the Patent except that the Patent does not form shield tunnels for division. 
The Patent only teaches of a modified layer for division. 
Takeda mentions in paragraph 0005 and paragraph 0007 that the way in which the Patent uses modified layers leads to slowness of processing when a thicker-type wafer is used. 
Takeda fixes this problem by making shield tunnels that allows division of thicker-type wafers. Refer to Takeda’s entire specification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method the Patent with the shield tunnels of Takeda, as a means to improve production yield times of dividing thick wafers as suggested by Takeda in paragraph 0053.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations stating:
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
28 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895